DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 08/13/2021. Claims 1-3, 6, 8, 10-12, 15, 17, 22-25, and 27-32 are considered in this office action. Claims 1, 6, 10-12, 15, and 25 have been amended. Claims 4-5, 7, 9, 13-14, 16, 18-21, and 26 have been cancelled. Claims 27-32 have been added. Claims 1-3, 6, 8, 10-12, 15, 17, 22-25, and 27-32 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the currently cited references teach or disclose the newly amended limitations of the independent claims

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the currently cited references teach or disclose the newly amended limitations of the independent claims, Examiner respectfully disagrees. Cited reference Boegel teaches when it is desired for a platoon of vehicles 

Claim Objections
Claims 29-31 are objected to because of the following informalities:
Claim 29 line 1 and claim 31 line 1 “claim 10, wherein there” should read “claim 10, wherein when there”
Claim 30 line 2 “when change of the platoon vehicle” should read “when the lane changing of the platoon vehicle”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 17, 22-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Boegel (US 2017/0011633 A1) in view of Karmoose et al. (US 2019/0044728 A1) and further in view of Solyom et al. (US 2014/0019031 A1).
Regarding claim 1, Boegel teaches “A vehicle (Abstract line 3 teaches platoon vehicles) comprising: a range sensor configured to collect data about an object around the vehicle (Par. [0015] lines 10-13 teaches a platoon vehicle detecting an object via long range sensing); an image sensor configured to collect image data around the vehicle (Par. [0019] lines 4-8 teaches each platoon vehicle is equipped with a plurality of sensors including a camera that captures image data of the exterior scene); a communication device configured to transmit or receive data between the vehicle and at least one other vehicle (Par. [0027] lines 1-2 teaches the systems communicate via a vehicle-to-vehicle communication system); a controller configured to, when the vehicle operates as a platoon vehicle (Abstract lines 1-2 teaches a platoon control system with individual platoon vehicles): receive a lane change signal from a lead vehicle ahead in a platoon formed by the vehicle and the lead vehicle through the communication device and determine whether there is a following vehicle based on the data collected by the range sensor and the image sensor (Par. [0015] lines 9-24 teaches the lead vehicle of the platoon detects an object in the eventual path of the convoy, and the information is communicated to the other vehicles in the platoon whereby (upon reception of information indicating the need for lane change) the vehicles determine the presence of another vehicle in the adjacent lane or near the platoon; Par. [0016] lines 13-21 teaches platoon vehicle environmental sensors such as visual cameras, RADAR, and LIDAR or other ranging sensors having a field of sensing comprising a rearwardly directed (center) camera; Par. [0020] lines 19-22 teaches the platoon control determining the absence (or presence) of a platoon vehicle via sensors of the other platoon vehicles (i.e. determining whether there is an other platoon vehicle following the platoon vehicle)), when there is not a following vehicle, create a target lane; create a lane changing route to the target lane (Par. [0018] lines 1-17 teaches when it is desired for a platoon of vehicles to change lanes, the lead vehicle senses to the front and side, the middle vehicles sense to the side, and the rear vehicle senses to the side and rear of the platoon to determine if any object or vehicle is present in the other traffic lane; and if it is determined by the platoon vehicles that the other lane is clear in the region which the ; determine that a non-platoon vehicle driven on the target lane is driven ahead outside the lane changing route; control the vehicle to change the driving lane to the target lane by determining that there is no risk of lane change (Par. [0015] lines 6-15 teaches the lead vehicle detects objects in the eventual travel path of the convoy, and the vehicles in the platoon determine the presence of other vehicles in the left side traffic lane at or near the platoon; Par. [0017] lines 1-9 teaches for keeping non-participating vehicles off the platoon, the last platoon vehicle enters the left lane as soon as the traffic clearance allows it (implying the last vehicle detects a non-platoon vehicle driven on the target lane and its position, and the vehicle changes lanes when it determines the non-platoon vehicle driven on the target lane is driven ahead outside the lane changing route and there is no risk of lane change)); and send a slowdown signal to the lead vehicle based on a speed of the non-platoon vehicle so that the lead vehicle changes the driving lane after the non-platoon vehicle passed (Par. [0004] lines 12-20 teaches a central platoon control system, which may run on all participating vehicles and organized to exchange storing or processing tasks and results (Par. [0024] lines 4-7), determines the lane change parameters responsive to sensors of the platoon vehicles and communicates control signals to each individual vehicle in the platoon, whereby the that is following the vehicle and is included in the platoon” and “when there is a following vehicle, transmit the lane change signal to the following vehicle”.
	From the same field of endeavor, Karmoose teaches determining whether there is a following vehicle “that is following the vehicle and is included in the platoon (Par. [0055] lines 3-9 and Par. [0057] lines 24-26 teaches each vehicle in the platoon comprises a vehicle controller that processes data about the vehicle, data about one or more other vehicles in the platoon, and data about the platoon in general, and may implement bi-directional communication topology where each vehicle receives information about the vehicle in front of and behind it; and Par. [0024] lines 9-11 and Par. [0027] lines 6-7 teaches each follower vehicle transmits data to the vehicle immediately behind, and each vehicle in the platoon communicates with the leader vehicle and the vehicle behind except the last vehicle in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Boegel to incorporate the teachings of Karmoose to have the following vehicle taught by Boegel be one that is following the vehicle and is included in the platoon as taught by Karmoose.
	The motivation for doing so would be to facilitate safety and to facilitate formation and maintenance of the platoon (Karmoose, Par. [0059] lines 11-12).
	However, the combination of Boegel and Karmoose does not explicitly teach “when there is a following vehicle, transmit the lane change signal to the following vehicle”.
	From the same field of endeavor, Solyom teaches “when there is a following vehicle, transmit the lane change signal to the following vehicle (Par. [0005] lines 1-4, Par. [0013] lines 3-8, and Par. [0062] lines 2-5 teaches laterally controlling a host vehicle traveling in a platoon to follow the path (moving trajectory) of a leading vehicle and mimic its maneuvers in an automated stable manner by acquiring a control signal (lane change signal) of a preceding vehicle travelling in the vehicle platoon and executing a control algorithm for actuating lateral control (i.e. change lanes) of the host vehicle, where the host vehicle relays the control signal (lane change signal) to a following vehicle in the platoon (i.e. when a following vehicle is present))”.

	The motivation for doing so would be to utilize a control strategy to follow the movements of a preceding vehicle and maintain the platoon (Solyom, Par. [0008] lines 3-4).
Regarding claim 8, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to send a lane change complete signal to the lead vehicle when changing of the driving is completed (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete)”.
Regarding claim 10, Boegel teaches “A method (Par. [0004] lines 1-4 teaches a vehicle control system that controls the platoon vehicles of a platoon of vehicles to change lanes) comprising: collecting data about an object around a platoon vehicle (Par. [0015] lines 10-13 teaches a platoon vehicle detecting an object via long range sensing); collecting image data around the platoon vehicle (Par. [0019] lines 4-8 teaches each platoon vehicle is equipped with a plurality of sensors including a camera that captures image data of ; receiving a lane change signal from a lead vehicle ahead in a platoon formed by the platoon vehicle and the lead vehicle; determining whether there is a following vehicle based on the image data and the data (Par. [0015] lines 9-24 teaches the lead vehicle of the platoon detects an object in the eventual path of the convoy, and the information is communicated to the other vehicles in the platoon whereby (upon reception of information indicating the need for lane change) the vehicles determine the presence of another vehicle in the adjacent lane or near the platoon; Par. [0016] lines 13-21 teaches platoon vehicle environmental sensors such as visual cameras, RADAR, and LIDAR or other ranging sensors having a field of sensing comprising a rearwardly directed (center) camera; Par. [0020] lines 19-22 teaches the platoon control determining the absence (or presence) of a platoon vehicle via sensors of the other platoon vehicles (i.e. determining whether there is an other platoon vehicle following the platoon vehicle)); when there is no following vehicle: creating a target lane and creating a lane changing route to the target lane (Par. [0018] lines 1-17 teaches when it is desired for a platoon of vehicles to change lanes, the lead vehicle senses to the front and side, the middle vehicles sense to the side, and the rear vehicle senses to the side and rear of the platoon to determine if any object or vehicle is present in the other traffic lane; and if it is determined by the platoon vehicles that the other lane is clear in the region which the platoon vehicles will occupy, the rear vehicle (i.e. the vehicle determined to have no following vehicles) changes lanes (implying when it is determined that the other lane is clear, the rear ; determining that there is a non-platoon vehicle driven on the target lane ahead outside the lane changing route; controlling the platoon vehicle to change the driving lane to the target lane by determining that there is no risk of lane change (Par. [0015] lines 6-15 teaches the lead vehicle detects objects in the eventual travel path of the convoy, and the vehicles in the platoon determine the presence of other vehicles in the left side traffic lane at or near the platoon; Par. [0017] lines 1-9 teaches for keeping non-participating vehicles off the platoon, the last platoon vehicle enters the left lane as soon as the traffic clearance allows it (implying the last vehicle detects a non-platoon vehicle driven on the target lane and its position, and the vehicle changes lanes when it determines the non-platoon vehicle driven on the target lane is driven ahead outside the lane changing route and there is no risk of lane change)); and sending a slowdown signal to the lead vehicle based on speed of the non-platoon vehicle so that the lead vehicle changes the driving lane after the non-platoon vehicle passed (Par. [0004] lines 12-20 teaches a central platoon control system, which may run on all participating vehicles and organized to exchange storing or processing tasks and results (Par. [0024] lines 4-7), determines the lane change parameters responsive to sensors of the platoon vehicles and communicates control signals to each individual vehicle in the platoon, whereby the individual vehicle controls cooperatively control the respective platoon vehicles to perform the lane change in a predetermined manner; Fig. 3-19 and Par. [0005] lines 1-8 teaches the that is following the platoon vehicle and is included in the platoon” and “when there is a following vehicle, transmitting the lane change signal to the following vehicle”.
	From the same field of endeavor, Karmoose teaches determining whether there is a following vehicle “that is following the platoon vehicle and is included in the platoon (Par. [0055] lines 3-9 and Par. [0057] lines 24-26 teaches each vehicle in the platoon comprises a vehicle controller that processes data about the vehicle, data about one or more other vehicles in the platoon, and data about the platoon in general, and may implement bi-directional communication topology where each vehicle receives information about the vehicle in front of and behind it; and Par. [0024] lines 9-11 and Par. [0027] lines 6-7 teaches each follower vehicle transmits data to the vehicle immediately behind, and each vehicle in the platoon communicates with the leader vehicle and the vehicle behind except the last vehicle in the platoon (implying each vehicle determines whether there is a following vehicle, and if so, transmits the data signal))”.

	The motivation for doing so would be to facilitate safety and to facilitate formation and maintenance of the platoon (Karmoose, Par. [0059] lines 11-12).
	However, the combination of Boegel and Karmoose does not explicitly teach “when there is a following vehicle, transmitting the lane change signal to the following vehicle”.
	From the same field of endeavor, Solyom teaches “when there is a following vehicle, transmitting the lane change signal to the following vehicle (Par. [0005] lines 1-4, Par. [0013] lines 3-8, and Par. [0062] lines 2-5 teaches laterally controlling a host vehicle traveling in a platoon to follow the path (moving trajectory) of a leading vehicle and mimic its maneuvers in an automated stable manner by acquiring a control signal (lane change signal) of a preceding vehicle travelling in the vehicle platoon and executing a control algorithm for actuating lateral control (i.e. change lanes) of the host vehicle, where the host vehicle relays the control signal (lane change signal) to a following vehicle in the platoon (i.e. when a following vehicle is present))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel and Karmoose to incorporate 
	The motivation for doing so would be to utilize a control strategy to follow the movements of a preceding vehicle and maintain the platoon (Solyom, Par. [0008] lines 3-4).
Regarding claim 17, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, and further teaches “further comprising sending a lane change complete signal to the lead vehicle when the lane changing of the platoon vehicle is completed (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete)”.
Regarding claim 22, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to send a lane change completion signal to the lead vehicle (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle (tail vehicle) receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete (sends completion signal to lead vehicle when the tail vehicle completes a lane change)) in response to the following vehicle changing the driving lane to the target lane when the following vehicle is a tail vehicle in the platoon (Boegel, Par. [0004] lines 8-20 teaches the control system controls the platoon vehicles so the last vehicle of the platoon enters the other lane first and then the vehicles of the platoon enter the other lane ahead of the last vehicle in a predetermined controlled manner (i.e. the lead vehicle changes lanes first after the tail enters the other lane))”.
Regarding claim 23, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, and further teaches “wherein the following vehicle is a tail vehicle in the platoon and creates the target lane (Boegel, Par. [0018] lines teaches the rear (tail) vehicle determines if there is a fast approaching vehicle in the other lane, and when it is determined that the other lane is clear and if it is desired or appropriate for the platoon of vehicle to change lanes, the rear vehicle changes lanes (implying that the rear vehicle sets the other lane as the target lane)), the method comprising controlling the following vehicle to change the driving lane to the target lane and, in response to controlling the following vehicle to change the driving lane to the target lane” the lead vehicle changing lanes (Boegel, Par. [0004] lines 8-20 teaches the control system controls the platoon vehicles so the last vehicle of the platoon enters the other lane first and then the vehicles of the platoon enter the other lane ahead of the last vehicle in a predetermined controlled manner (i.e. the lead vehicle changes lanes first after the tail enters the other lane)), sending a lane change completion signal to the lead vehicle (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle (tail vehicle) 
Regarding claim 24, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 23 above, and further teaches “wherein the lead vehicle performs the first lane change in response to receiving the lane change completion signal (Boegel, Par. [0004] lines 8-20 teaches the control system controls the platoon vehicles so the last vehicle of the platoon enters the other lane first and then the vehicles of the platoon enter the other lane ahead of the last vehicle in a predetermined controlled manner (i.e. the lead vehicle changes lanes first after the tail enters the other lane)) (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle (tail vehicle) receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete (sends completion signal to lead vehicle when the tail vehicle completes a lane change))”.
Regarding claim 27, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to, when identifying a first lane change of the lead vehicle after transmitting the lane change signal to the following vehicle, control the vehicle to change the driving lane following a moving trajectory of the lead vehicle 
Regarding claim 28, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 27 above, and further teaches “wherein the controller is further configured to send a lane change complete signal to the lead vehicle when changing of the driving is completed (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete)”.
Regarding claim 29, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, and further teaches “wherein there is a following vehicle, the method further comprising identifying a first lane change of the lead vehicle after transmitting the lane change signal to the following vehicle and controlling the platoon vehicle to change the driving lane following a moving trajectory of the lead vehicle (Soylom, Par. [0005] lines 1-4, 
Regarding claim 30, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 29 above, and further teaches “further comprising sending a lane change complete signal to the lead vehicle when change of the platoon vehicle is completed (Karmoose, Par. [0067] lines 1-10 teaches a platoon logic circuitry of a vehicle receives a lateral move task, such as changing lanes on a road, from a leader vehicle and if the move is performed, the platoon logic circuitry may respond indicating that the move is complete)”.
Regarding claim 31, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, and further teaches “wherein there is a following vehicle, the method further comprising controlling the platoon vehicle to change the driving lane after the following vehicle changes the driving lane (Boegel, Fig. 3-19 and Par. [0018] lines 17-28 teaches the rear vehicle (following vehicle) changes lanes first, after which each successive next rearward-most vehicle changes lanes following the lane change of the previous (following) vehicle)”.

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boegel (US 2017/0011633 A1) in view of Karmoose et al. (US 2019/0044728 A1), in view of Solyom et al. (US 2014/0019031 A1), and further in view of Alam et al. (US 2016/0026187 A1).
Regarding claim 2, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 1 above, and however the combination of Boegel, Karmoose, and Solyom does not explicitly teach “wherein the controller is configured to create the target lane based on a moving trajectory of the platoon and a lane width”.
	From the same field of endeavor, Alam teaches “wherein the controller is configured to create a target lane based on the moving trajectory of the platoon and a lane width (Par. [0035] lines 2-6 teaches the route information comprising information regarding potential lane changes made by the vehicles ahead, Par. [0045] lines 1-4 teaches determining a suitable progress (creating a target lane) of the additional vehicle based on ambient conditions and/or driving characteristics (moving trajectory) of the leader vehicle, and Par. [0057] lines 1-6 teaches ambient conditions comprise at least one of the parameters of traffic situations including road characteristics (including lane width) and the parameter is considered as a basis for controlling the driving (creating the target lane) of the additional vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel, Karmoose, and Solyom to 
	The motivation for doing so would be for the vehicle to have an increased understanding of a prevailing or future traffic situation (Alam, Par. [0035] lines 7-8).
Regarding claim 11, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, however the combination of Boegel, Karmoose, and Solyom does not explicitly teach “wherein creating the target lane comprises creating the target lane based on a moving trajectory of the platoon and a lane width”.
	From the same field of endeavor, Alam teaches “wherein creating the target lane comprises creating a target lane based on a moving trajectory of the platoon and a lane width (Par. [0035] lines 2-6 teaches the route information comprising information regarding potential lane changes made by the vehicles ahead, Par. [0045] lines 1-4 teaches determining a suitable progress (creating a target lane) of the additional vehicle based on ambient conditions and/or driving characteristics (moving trajectory) of the leader vehicle, and Par. [0057] lines 1-6 teaches ambient conditions comprise at least one of the parameters of traffic situations including road characteristics (including lane width) and the parameter is considered as a basis for controlling the driving (creating the target lane) of the additional vehicle)”.

	The motivation for doing so would be for the vehicle to have an increased understanding of a prevailing or future traffic situation (Alam, Par. [0035] lines 7-8).
Regarding claim 12, the combination of Boegel, Karmoose, Solyom, and Alam teaches all the limitations of claim 11 above, and further teaches “extracting the moving trajectory of the platoon by the platoon vehicle (Solyom, Par. [0015] lines 1-5 teaches range sensors acquiring a lateral error relative to a target vehicle of a preceding vehicle (which includes position information of the lead vehicle); and Par. [0024] lines 2-6 teaches the vehicle acquiring a control signal and a lateral error relative to a target vehicle of a preceding vehicle traveling in the vehicle platoon; filtering the received lateral error (reconfiguring the relative coordinates); filtering the received control signal; and executing a control algorithm for actuating lateral control of the host vehicle (linking the relative coordinates to extract a moving trajectory of the platoon))”.

Claims 3 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Boegel (US 2017/0011633 A1) in view of Karmoose et al. (US 2019/0044728 A1), in view of Solyom et al. (US 2014/0019031 A1), in view of Alam et al. (US 2016/0026187 A1), and further in view of Caveney et al. (US 2013/0218365 A1).
Regarding claim 3, the combination of Boegel, Karmoose, Solyom, and Alam teaches all the limitations of claim 2 above, and further teaches “wherein the controller is configured to receive relative coordinates of the lead vehicle from the range sensor periodically (Solyom, Par. [0015] lines 1-5 teaches range sensors acquiring a lateral error relative to a target vehicle of a preceding vehicle (which includes position information of the lead vehicle)), to reconfigure the relative coordinates by reflecting yaw-rate information, and to link the reconfigured relative coordinates to extract the moving trajectory of the platoon (Solyom, Par. [0024] lines 2-6 teaches the vehicle acquiring a control signal and a lateral error relative to a target vehicle of a preceding vehicle traveling in the vehicle platoon; filtering the received lateral error (reconfiguring the relative coordinates); filtering the received control signal; and executing a control algorithm for actuating lateral control of the host vehicle (linking the relative coordinates to extract a moving trajectory of the platoon); and Par. [0038] lines 1-2 and Par. [0041] lines 3-7 teaches the lateral deviation changes according to the rotation of the following host vehicle (yaw rate) and the rate of change of the lateral deviation is described using the velocity from the centre of gravity in the yaw direction)”. However to reconfigure the relative coordinates by reflecting current speeds and communication delay errors of the vehicle and the lead vehicle”.
	From the same field of endeavor, Caveney teaches the controller is configured “to reconfigure the relative coordinates by reflecting current speeds and communication delay errors of the vehicle and the lead vehicle (Par. [0036] lines 5-9 teaches the distributed receding horizon control provides implicit robustness to communication dropouts (i.e. the calculations account for communication delay errors), enforcing constraints on allowable vehicle motion, and sharing predicted paths between vehicles, Claim 10 lines 6-11 teaches the vehicle calculating a local optimal control problem and velocity control of the vehicle based on the received position and velocity error trajectory for the immediately preceding vehicle and calculating a position and velocity error trajectory (which implicitly requires current speed) for the vehicle (i.e. reconfigures received position to determine a position and trajectory for the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel, Karmoose, Solyom, and Alam to incorporate the teachings of Caveney to have the controller taught by the combination of Boegel, Karmoose, Solyom, and Alam receive the position of the vehicle ahead and reconfigure the position of the vehicle based on current speeds and communication delay errors of the vehicle and vehicle ahead as taught by Caveney.

Regarding claim 32, the combination of Boegel, Karmoose, Solyom, and Alam teaches all the limitations of claim 12 above, and further teaches “wherein extracting the moving trajectory of the platoon comprises: periodically receiving relative coordinates of the lead vehicle (Solyom, Par. [0015] lines 1-5 teaches range sensors acquiring a lateral error relative to a target vehicle of a preceding vehicle (which includes position information of the lead vehicle)); reconfiguring the relative coordinates by reflecting yaw-rate information of the platoon vehicle and the lead vehicle ahead; and linking the reconfigured relative coordinates to extract the moving trajectory of the platoon (Solyom, Par. [0024] lines 2-6 teaches the vehicle acquiring a control signal and a lateral error relative to a target vehicle of a preceding vehicle traveling in the vehicle platoon; filtering the received lateral error (reconfiguring the relative coordinates); filtering the received control signal; and executing a control algorithm for actuating lateral control of the host vehicle (linking the relative coordinates to extract a moving trajectory of the platoon); and Par. [0038] lines 1-2 and Par. [0041] lines 3-7 teaches the lateral deviation changes according to the rotation of the following host vehicle (yaw rate) and the rate of change of the lateral deviation is described using the velocity from the centre of gravity in the yaw direction)”. However the combination of Boegel, Karmoose, Solyom, and Alam above does not explicitly teach reconfiguring the relative coordinates by reflecting current speeds and communication delay errors of the platoon vehicle and the lead vehicle ahead”.
	From the same field of endeavor, Caveney teaches “reconfiguring the relative coordinates by reflecting current speeds and communication delay errors of the platoon vehicle and the lead vehicle ahead (Par. [0036] lines 5-9 teaches the distributed receding horizon control provides implicit robustness to communication dropouts (i.e. the calculations account for communication delay errors), enforcing constraints on allowable vehicle motion, and sharing predicted paths between vehicles, Claim 10 lines 6-11 teaches the vehicle calculating a local optimal control problem and velocity control of the vehicle based on the received position and velocity error trajectory for the immediately preceding vehicle and calculating a position and velocity error trajectory (which implicitly requires current speed) for the vehicle (i.e. reconfigures received position to determine a position and trajectory for the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel, Karmoose, Solyom, and Alam to incorporate the teachings of Caveney to include in the method taught by the combination of Boegel, Karmoose, Solyom, and Alam receiving the position of the vehicle ahead and reconfiguring the position of the vehicle based on current speeds and communication delay errors of the vehicle and vehicle ahead as taught by Caveney.
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boegel (US 2017/0011633 A1) in view of Karmoose et al. (US 2019/0044728 A1), in view of Solyom et al. (US 2014/0019031 A1), and further in view of Talamonti et al. (US 2018/0281856 A1).
Regarding claim 6, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to determine that there is the no risk of lane change when there is no non-platoon vehicle on the lane changing route (Boegel, Par. [0017] lines 10-14 teaches the platoon vehicles waiting until the space for entering the target lane is cleared (no risk of lane change) from non-participating vehicles into the headway direction (outside the lane changing route))”. However, the combination of Boegel, Karmoose, and Solyom does not explicitly teach determining there is no risk of lane change when there is no non-platoon vehicle on the lane changing route “for a predetermined lane changing limit”.
	From the same field of endeavor, Talamonti teaches “determining there is no risk of lane change when there is no non-platoon vehicle on the lane changing route “for a predetermined lane changing limit (Par. [0055] lines 1-6 teaches combining adjacent lane information and sensor information to determine optimal time periods (predetermined time limit) in which to execute lane change maneuver (which implies no 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel, Karmoose, and Solyom to incorporate the teachings of Talamonti to have the controller taught by the combination of Boegel, Karmoose, and Solyom determine there is no risk of lane change when there are no vehicles on the lane change route for a period of time as taught by Talamonti.
	The motivation for doing so would be to safely and comfortably execute a lane change maneuver (Talamonti, Par. [0059] lines 2-3).
Regarding claim 15, the combination of Boegel, Karmoose, and Solyom teaches all the limitations of claim 10 above, and further teaches “wherein the determining of the risk of lane change comprises determining that there is no risk of lane change when there is no non-platoon vehicle on the lane changing route (Boegel, Par. [0017] lines 10-14 teaches the platoon vehicles waiting until the space for entering the target lane is cleared (no risk of lane change) from non-participating vehicles into the headway direction (outside the lane changing route))”. However, the combination of Boegel, Karmoose, and Solyom does not explicitly teach determining there is no risk of lane change when there is no non-platoon vehicle on the lane changing route “for a predetermined lane changing limit”.
	From the same field of endeavor, Talamonti teaches “determining there is no risk of lane change when there is no non-platoon vehicle on the lane changing route “for a predetermined lane changing limit 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Boegel, Karmoose, and Solyom to incorporate the teachings of Talamonti to include in the method taught by the combination of Boegel, Karmoose, and Solyom determining there is no risk of lane change when there are no vehicles on the lane change route for a period of time as taught by Talamonti.
	The motivation for doing so would be to safely and comfortably execute a lane change maneuver (Talamonti, Par. [0059] lines 2-3).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Boegel (US 2017/0011633 A1) in view of Karmoose et al. (US 2019/0044728 A1).
Regarding claim 25, Boegel teaches “A method of controlling a platoon vehicle (Par. [0004] lines 1-4 teaches a vehicle control system that controls the platoon vehicles of a platoon of vehicles to change lanes) that comprises a range sensor, an image sensor (Par. [0017] lines 7-9 teaches a short range sending system of the platoon vehicle including image-based sensors or ultrasonic sensors or RADAR or LIDAR sensors) and a communication device (Par. [0027] lines 1-2 teaches the systems communicate via a vehicle-to-vehicle communication , the method comprising: receiving a lane change signal from a lead vehicle ahead in a platoon formed by the platoon vehicle and the lead vehicle through the communication device; in response to the lane change signal, determining that there is no following vehicle based on data collected by the range sensor and the image sensor (Par. [0015] lines 9-24 teaches the lead vehicle of the platoon detects an object in the eventual path of the convoy, and the information is communicated to the other vehicles in the platoon whereby (upon reception of information indicating the need for lane change) the vehicles determine the presence of another vehicle in the adjacent lane or near the platoon via the vision-based (image) sensing systems or radar sensing system or LIDAR sensing system; Par. [0016] lines 13-21 teaches platoon vehicle environmental sensors such as visual cameras, RADAR, and LIDAR or other ranging sensors having a field of sensing comprising a rearwardly directed (center) camera; Par. [0020] lines 19-22 teaches the platoon control determining the absence of a platoon vehicle via sensors of the other platoon vehicles (i.e. determining whether there is no other platoon vehicle following the platoon vehicle)); creating a target lane; creating a lane changing route to the target lane (Par. [0018] lines 1-17 teaches when it is desired for a platoon of vehicles to change lanes, the lead vehicle senses to the front and side, the middle vehicles sense to the side, and the rear vehicle senses to the side and rear of the platoon to determine if any object or vehicle is present in the other traffic lane; and if it is determined by the platoon vehicles that the other lane is clear in the region which the platoon vehicles will occupy, ; determining that there is a non-platoon vehicle driven on the target lane ahead outside the lane changing route; controlling the vehicle to change a driving lane to the target lane by determining that there is no risk of lane change (Par. [0015] lines 6-15 teaches the lead vehicle detects objects in the eventual travel path of the convoy, and the vehicles in the platoon determine the presence of other vehicles in the left side traffic lane at or near the platoon; Par. [0017] lines 1-9 teaches for keeping non-participating vehicles off the platoon, the last platoon vehicle enters the left lane as soon as the traffic clearance allows it (implying the last vehicle detects a non-platoon vehicle driven on the target lane and its position, and the vehicle changes lanes when it determines the non-platoon vehicle driven on the target lane is driven ahead outside the lane changing route and there is no risk of lane change)); and sending a slowdown signal to the lead vehicle based on speed of the non-platoon vehicle so that the lead vehicle changes the driving lane after the non-platoon vehicle passed (Par. [0004] lines 12-20 teaches a central platoon control system, which may run on all participating vehicles and organized to exchange storing or processing tasks and results (Par. [0024] lines 4-7), determines the lane change parameters responsive to sensors of the platoon vehicles and communicates control signals to each individual vehicle in the platoon, whereby the individual vehicle controls cooperatively control that is following the vehicle and is included in the platoon”.
	From the same field of endeavor, Karmoose teaches determining whether there is no following vehicle “that is following the vehicle and is included in the platoon (Par. [0055] lines 3-9 and Par. [0057] lines 24-26 teaches each vehicle in the platoon comprises a vehicle controller that processes data about the vehicle, data about one or more other vehicles in the platoon, and data about the platoon in general, and may implement bi-directional communication topology where each vehicle receives information about the vehicle in front of and behind it; and Par. [0024] lines 9-11 and Par. [0027] lines 6-7 teaches each follower vehicle transmits data to the vehicle immediately behind, and each vehicle in the platoon communicates with the leader vehicle and the vehicle behind except the last vehicle in the platoon (implying each vehicle determines whether there is or is not a following vehicle present, and if so, transmits the data signal))”.

	The motivation for doing so would be to facilitate safety and to facilitate formation and maintenance of the platoon (Karmoose, Par. [0059] lines 11-12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665